1
2
3
                                                                                            JS-6
4
5
6
7
                                        UNITED STATES DISTRICT COURT
8                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                              WESTERN DIVISION
9
10   JENNIFER SMITH, an individual,                         No. 2:20-cv-00097-JFW-GJSx

11                    Plaintiff,                            ORDER APPROVING STIPULATION TO
                                                            DISMISS CASE WITH PREJUDICE
12                            v.
                                                            [Fed. R. Civ. P. 41(a)(1)(A)(ii)]
13   DENIS R. McDONOUGH,* Secretary for the
     U.S. Department of Veterans Affairs, a federal
14   government agency,                                     Honorable John F. Walter
                                                            United States District Judge
15                    Defendants.

16
17
     *Under Fed. R. Civ. P. 25(d), Secretary McDonough is substituted in place of his predecessor, Robert
18
     L. Wilkie, Jr.
19        The Stipulation to Dismiss Case with Prejudice filed by plaintiff Jennifer Smith and Denis R.
20   McDonough, Secretary, United States Department of Veterans Affairs, is hereby APPROVED.
21          The above-entitled case shall be dismissed with prejudice.

22          Each party shall bear her/his own attorney’s fees and costs.
            IT IS SO ORDERED.
23
24
     Date: May 24, 2021
25                                                HONORABLE JOHN F. WALTER
26                                                UNITED STATES DISTRICT JUDGE
     Presented by:
27
        /s/ Chung H. Han
28   CHUNG H. HAN
     Assistant United States Attorney
                                                        1
